UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6443


LOUIS ENGLISH FULLER,

                Petitioner - Appellant,

          v.

LEROY CARTLIDGE, Warden MCCI,

                Respondent – Appellee,

          and

HENRY MCMASTER, AG,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:09-cv-01352-RBH)


Submitted:   May 29, 2014                   Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis English Fuller, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Louis     English        Fuller       seeks      to    appeal        the    district

court’s    order       construing        in   part      his     Fed.     R.    Civ.        P.    60(b)

motion as a successive 28 U.S.C. § 2254 (2012) petition, and

dismissing it on that basis, and denying relief in part.                                           The

order is not appealable unless a circuit justice or judge issues

a   certificate          of    appealability.              28    U.S.C.        § 2253(c)(1)(A)

(2012); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                        A

certificate         of        appealability          will       not     issue         absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the      merits,    a    prisoner       satisfies            this    standard       by

demonstrating          that     reasonable           jurists         would     find       that     the

district       court’s        assessment      of     the     constitutional               claims    is

debatable      or     wrong.       Slack      v.      McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Fuller has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.

                                                 2
            Additionally,        we    construe      Fuller’s    notice       of   appeal

and   informal     brief    as    an    application      to     file    a     second      or

successive § 2254 petition.               United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,       that    would      be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional       error,       no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2012).           Fuller’s claims do not satisfy either of

these    criteria.       Therefore,      we    deny    authorization          to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately        presented    in     the     materials

before    this   court     and   argument      would    not    aid     the    decisional

process.



                                                                               DISMISSED




                                          3